            Case 2:19-cv-02292-CDJ Document 14 Filed 05/26/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY E. KORNAFEL,                       :
     Plaintiff,                            :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-CV-2292
                                           :
U.S. POSTAL SERVICE, et al.,               :
      Defendants.                          :

                                          ORDER

       AND NOW, this 26th day of May, 2020, upon consideration of Plaintiff Stanley E.

Kornafel’s “Complaint” (ECF No. 12), which the Court has construed as a Motion for Relief

from Judgment Pursuant to Federal Rule of Civil Procedure 60(b), it is ORDERED that the

Motion is DENIED.

                                           BY THE COURT:


                                           /s/ C. Darnell Jones, II
                                           C. Darnell Jones, II J.
